Citation Nr: 0828086	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  00-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1979.  He also had 3 months of prior active service 
in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 1997 and October 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

This case was the subject of a Board remand dated in 
September 2003, and a Board decision dated in March 2006.  In 
a March 2008 Order, the Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion for Partial Remand of the 
parties.  The Court thereby vacated and remanded only that 
part of the Board's March 2006 decision that denied an 
initial rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine, and denied entitlement to 
service connection for a left knee disorder, to include as 
secondary to service-connected bilateral pes planus.  The 
below action is directed in view of the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Partial Remand in this matter, as 
effectuated by an Order of the Court dated in March 2008, it 
was requested that Board remand the veteran's claims so that 
the RO can seek to obtain his SSA disability benefits records 
and associate them with the claims file.  (See March 2008 
Joint Motion for Partial Remand, pages 3-4.) 

Additionally, since the issuance of the Board's March 2006 
decision in this matter, the Court has issued significant 
precedential decisions regarding the notice requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).   The RO 
should take this opportunity to ensure the veteran is 
provided notice that complies with the requirements of the 
VCAA as interpreted by the Court.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for a 
left knee disorder, claimed as secondary to 
service-connected bilateral pes planus, 
issue a corrective VCAA notice letter, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  Apprise the 
veteran of what the evidence must show to 
support a claim for both direct incurrence 
and secondary service connection, and the 
division of responsibility between him and 
VA in obtaining such evidence.  The veteran 
should also be provided an explanation as 
to the type of evidence that is needed to 
establish both a disability rating and an 
effective date, per Dingess.

With respect to the issue of entitlement 
to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar 
spine, issue a corrective Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) 
notice, in accordance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The 
VCAA notice should specifically: (1) 
inform the claimant that to substantiate 
his increased rating claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) provide general notice of the 
criteria necessary for entitlement to a 
higher disability rating under the 
applicable Diagnostic Code(s); (3) inform 
the claimant that disability ratings will 
be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) provide examples of the types of 
medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims files copies of 
the veteran's records regarding SSA 
disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case  and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




